Name: Commission Directive 92/70/EEC of 30 July 1992 laying down detailed rules for surveys to be carried out for purposes of the recognition of protected zones in the Community
 Type: Directive
 Subject Matter: agricultural policy;  environmental policy;  natural and applied sciences;  agricultural activity
 Date Published: 1992-08-29

 Avis juridique important|31992L0070Commission Directive 92/70/EEC of 30 July 1992 laying down detailed rules for surveys to be carried out for purposes of the recognition of protected zones in the Community Official Journal L 250 , 29/08/1992 P. 0037 - 0039 Finnish special edition: Chapter 3 Volume 44 P. 0201 Swedish special edition: Chapter 3 Volume 44 P. 0201 COMMISSION DIRECTIVE 92/70/EEC of 30 July 1992 laying down detailed rules for surveys to be carried out for purposes of the recognition of protected zones in the CommunityTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), as last amended by Commission Directive 92/10/EEC (2), and in particular the fourth subparagraph of Article 2 (1) (h), Whereas under the provisions of Directive 77/93/EEC, 'protected zones' exposed to particular plant health risks may be defined and therefore may be accorded special protection under conditions compatible with the internal market; Whereas, moreover, Member States may, in particular, request the recognition as a protected zone of a zone in which one or more of the harmful organisms referred to in the Directive, which are established in one or more parts of the Community, are not endemic or established, despite conditions being favourable for them to establish themselves there; Whereas, however, in the second case, the recognition of a protected zone should be based on the grounds that the results of appropriate surveys show no evidence to the contrary; Whereas, in the absence of generally accepted rules on the details of such surveys, these details should be laid down, account being taken of sound scientific and statistical principles; Whereas it is appropriate to establish general Community conditions, including in a first phase guidelines for surveys in respect of harmful organisms of the animal kingdom, in particular insects and mites, which attack crops normally grown in the open air, and to provide for adding further guidelines later in respect of other harmful organisms, when technical information is available; Whereas these conditions should be met by Member States, when requesting the recognition of a protected zone; Whereas the measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DIRECTIVE: Article 1 1. Member States shall ensure that the conditions laid down in paragraph 2 are met, when requesting the recognition of a protected zone as referred to in the first indent of the first subparagraph of Article 2 (1) (h) of Directive 77/93/EEC. 2. For the purpose of paragraph 1, the following conditions shall be met: (a) an official action programme shall be established which aims to seek confirmation that one or more of the harmful organisms referred to in the said Directive, in respect of which the zone is to be recognized as a protected zone, are not endemic or established there; (b) the programme referred to in (a) shall be monitored by persons entitled to act for the 'responsible official bodies' in a Member State, as referred to in the Directive. 3. (a) The programme referred to in paragraph 2 (a) shall comprise: - a survey based on an understanding of the biology of the harmful organism(s) of concern and of the agronomy and environment of the relevant zone using appropriate methods of analysis including growing medium and crop inspection and, if necessary, laboratory testing, - a permanent regime providing regular and systematic surveys, at appropriate times, at least once a year, on the presence of the harmful organism(s) in respect of which the zone is to be recognized as a protected zone, - a system of keeping records of the results of the surveys. (b) The surveys referred to in (a) shall be carried out by persons entitled to act for the responsible official bodies in a Member State, as referred to in the Directive; moreover, these persons shall have the power to have access to all relevant grounds and to draw samples of plants, plant products or growing medium there; they shall also have the qualifications necessary for the proper operation of the surveys. (c) The survey methodology, the conduct and the results of the surveys shall be accessible to the experts referred to in Article 19 (a) of the Directive. (d) The survey methodology and conduct shall be notified to the Commission. The Commission shall forward this information to the other Member States. 4. In carrying out the surveys referred to in paragraph 3 (a), Member States shall, in respect of harmful organisms of the animal kingdom, other than nematodes, relevant to forestry plants or plant products, which attack crops normally grown in the open air, take account of the following guidelines: (a) the survey shall be carried out in the relevant zone; (b) the survey methodology shall be based on a recording-plot method, comprising the following elements: a network of observation points shall be established following a systematic grid covering the entire relevant zone; the following parameters of each point shall be registered: number, actual latitude and longitude coordinates, topography, and, where appropriate, a site description shall be made. Member States shall, where appropriate, collect additional information; the observation points may be marked; maps for representation of observation points may be produced; (c) the following criteria shall be used to decide the suitability of an observation point: - the area surrounding the point must be sufficiently large to allow selection of the point, - in general the point shall be located in the abovementioned area to allow the appropriate assessment operations, - in special cases, where appropriate, other points shall be selected, e.g. on sites where the risk of potential introduction of the harmful organism(s) of concern in an area is high; (d) where appropriate, meteorological, especially precipitation and temperature, and edaphic data shall be recorded, preferably on the site of the observation point, but may also be obtained from a nearby station where these variables are regularly measured. Extreme events (i.e. drought, heavy rain, etc.) which are likely to influence the observations shall also be recorded; (e) the survey, at each observation point, shall be at least: - concentrated on a representative number of units of plants or plant products, - concentrated on one or more of the main host plants or plant products of the harmful organism(s) of concern; where appropriate, other hosts shall also be included, - comprising: - visual inspections to determine the presence of symptoms or signs of the harmful organism(s) of concern, carried out at a time when such symptoms or signs would be expected to be at their maximum, - in cases of doubt, laboratory testing of samples; (f) where appropriate, at the observation points, traps which attract the relevant organisms shall be used; the type and number of traps to be used as well as the method of trapping shall take into account the biology of the pest. 5. Any further measure which is appropriate to ensure that the conditions laid down in paragraph 2 are met may be taken. 6. The guidelines in paragraph 4 shall be completed in respect of harmful organisms other than those referred to therein, once the necessary technical information is available. Article 2 1. Member States shall bring into force the laws, regulations or administrative provisions necessary to comply with this Directive six months after the revision of Annexes I to V to Directive 77/93/EEC at the latest. They shall forthwith inform the Commission thereof. When Member States adopt these measures, these shall contain a reference to this Directive or shall be accompanied by such reference at the time of their official publication. The procedure for such reference shall be adopted by Member States. 2. Member States shall immediately communicate to the Commission all provisions of domestic law which they adopt in the field governed by this Directive. The Commission shall inform the other Member States thereof. Article 3 This Directive is addressed to the Member States. Done at Brussels, 30 July 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 26, 31. 1. 1977, p. 20. (2) OJ No L 70, 17. 3. 1992, p. 27.